                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Martin W. Ziegler and Joyce
Fox-Ziegler,

             Plaintiffs,

v.                                                    Case No. 16-cv-3824 (JNE/SER)
                                                      ORDER
U.S. Department of Transportation,

             Defendant.

      In a Report and Recommendation dated September 18, 2018, the Honorable

Steven E. Rau, United States Magistrate Judge, recommended that the Court grant the

Government’s Motion to Dismiss and deny Plaintiffs’ Motion in Opposition. ECF No.

23. No party filed objections. Based on a de novo review of the record, the Court adopts

the Report and Recommendation in its entirety. See 28 U.S.C. § 636(b)(1); D. Minn. LR

72.2. Therefore, IT IS ORDERED THAT:

      1. Defendant’s Motion to Dismiss [ECF No. 6] be GRANTED.

      2. Plaintiffs’ Motion in Opposition [ECF No. 19] be DENIED.

      3. The case be DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 17, 2018
                                                             s/ Joan N. Ericksen          
                                                            JOAN N. ERICKSEN
                                                            United States District Judge
 

 




 
